SUMMARY ORDER
Petitioners Yolande Charlestin, Madjina Rosegaina Josué, and Ludovic Josué seek review of BIA’s orders affirming the decision of an Immigration Judge (“IJ”) which denied Charlestin’s request for adjustment of status pursuant to the Haitian Immigrant Refugee Fairness Act, Pub.L. No. 105-277, § 902(b), 112 Stat. 2681, 2681-538-542 (1998) and denied Madjina Rosegaina Josue’s and Ludovic Josue’s derivative requests for the same. In re Yolande Charlestin, No. A 29 365 539 (B.I.A. Nov. 27, 2006), aff'g Nos. A 29 365 539, A 77 836 920, A 77 836 921 (Immig. Ct. Hartford May 10, 2005); In re Madjina Rosegaina Josue, Ludovic Josue, Nos. A 77 836 920, A 77 836 921 (B.I.A. Nov. 27, 2006), aff'g Nos. A 77 836 920, A 77 836 921 (Immig. Ct. Hartford May 10, 2005). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
, On appeal, petitioner raises one primary argument. She challenges the 1991 determination by an IJ that she was inadmissible on the basis of wilful misrepresentations to immigration authorities. 8 U.S.C. § 1182(a)(6)(C)(i). Charlestin’s failure to challenge the IJ’s inadmissibility determination in her initial appeal to the BIA is fatal to our ability to consider her argument. See 8 U.S.C. § 1252(d)(1); Foster *448v. INS, 876 F.3d 75, 78 (2d Cir.2004). Accordingly, her challenge is improperly raised at this time.
For the foregoing reasons, the petition for review is DENIED.